Catharine Speis was produced as a witness on the part of the com monwealth and was excepted to.On the 30th September 1795, upon a full hearing on a habeas corpus returnable before M’Kean, C. J. and Shippen, J. at York assizes, she was permitted to return to her step-fathers’s and was told that Mitchel Hervice should not molest her or compel her to live with him.This evidence was opposed by the defendant’s counsel, who contended that the offence charged was a conspiracy, and not a forcible carrying away the girl afterwards. This latter offence might be the subject of another prosecution.